Citation Nr: 1602349	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-34 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome (IDS) of the cervical spine associated with post-traumatic stress disorder (PTSD) prior to October 7, 2014, and in excess of 30 percent from that date.  

2.  Entitlement to an initial rating in excess of 20 percent for IDS of the lumbar spine associated with (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to February 1990 and from October 1990 to May 1991.  The Veteran also performed additional service in the
Oklahoma National Guard until June 1997.  

The matters for consideration were originally before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), based on disagreement with the initial ratings assigned for these disabilities, which granted service connection for IDS of the cervical and lumbar spine as secondary to PTSD.  These claims were remanded by the Board for additional development in February 2015.  Following this remand, a July 2015 rating decision increased the rating for IDS of the cervical spine from 10 to 30 percent effective from October 7, 2014.  As higher ratings for this disability are available both before and after this date, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeal with respect to this disability as set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In May 2014, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

This appeal is now being processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 



FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, beginning November 6, 2011, but no earlier, IDS of the cervical spine resulted in a combined range of cervical spine motion that is not greater than 170 degrees and muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour.  

2.  Prior to October 7, 2014, IDS of the cervical spine did not result in forward flexion of the cervical spine greater to 15 degrees; favorable or unfavorable ankylosis of the entire cervical spine, incapacitating episodes of IDS having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period; or neurologic impairment not separately compensated as service connected disability.  

3.  For the period beginning April 21, 2015, but no earlier, IDS of the cervical spine resulted in incapacitating episodes of IDS having a total duration of at least 4 weeks during a 12 month period. 

4.  For the period beginning April 21, 2015, IDS of the cervical spine did not result in incapacitating episodes of IDS having a total duration of at least 6 weeks during a 12 month period; unfavorable ankylosis of the entire spine; or neurologic impairment not separately compensated as service connected disability.  
 
5.  For the period beginning April 21, 2015, but no earlier, IDS of the lumbar spine resulted in incapacitating episodes of IDS having a total duration of at least 4 weeks during a 12 month period. 

6.  For the period beginning April 21, 2015, IDS of the lumbar spine did not result in incapacitating episodes of IDS having a total duration of at least 6 weeks during a 12 month period; unfavorable ankylosis of the entire thoracolumbar spine; or neurologic impairment not separately compensated as service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for IDS of the cervical spine prior to November 16, 2011; in excess of 20 percent for this disability for the period from November 16, 2011, to October 6, 2014; in excess of 30 percent for this disability for the period from October 7, 2014 to April 20, 2015; and in excess of 40 percent for this disability for the period beginning April 21, 2015 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2015). 

2.  The criteria for a 20 percent rating for IDS of the cervical spine for the period beginning November 16, 2011, and a 40 percent rating for this disability beginning April 21, 2015, are met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2015). 

3.  The criteria for a rating in excess of 20 percent for IDS of the lumbar spine prior to April 21, 2015, and in excess of 40 percent for the period beginning April 21, 2015 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2015).

4.  The criteria for a 40 percent rating for IDS of the lumbar spine for the period beginning April 21, 2015, are met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, a May 2011 letter, sent prior to the initial decision issued in August 2011, advised the Veteran of the evidence and information necessary to substantiate his underlying claims for service connection for back and neck disabilities, to include as secondary to service connected disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, and as indicated in the Introduction, the August 2011 rating decision granted service connection for the cervical and lumbar spine disabilities at issue and assigned an 10 percent rating for the cervical spine disability, and 20 percent for the lumbar spine disability, each effective December 31, 2010.  Also as previously noted, the Veteran subsequently appealed with respect to the propriety of the initially assigned ratings from such grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for the cervical and lumbar spine disabilities at issue were granted and initial ratings were assigned by the August 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post service VA and private treatment records have been obtained, as have lay statements submitted by and on behalf of the Veteran.  The Veteran was also afforded VA examinations in July 2011, November 2012, and April 2015 addressing the disabilities for which increased compensation is claimed.  In their totality, the reports from these examinations and the other clinical evidence of record are adequate to make the determinations below with respect to the proper ratings to be assigned for the disabilities at issue.  The Board finds these examinations adequate to make these determinations as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria and providing sufficient detail so as to allow the Board to make fully informed determinations with respect to the matters adjudicate below.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board finds that the examination reports of record are adequate to make the rating determinations herein, and no further examinations to make these determinations are necessary. 

As the available VA outpatient treatment reports, dated at the time of this writing through March 2015, requested in the February 2015 remand were obtained; the Veteran was issued a letter in April 2015 (to which the Veteran did not respond) requesting authorization to obtain additional private treatment reports, to include from the Laser Spine Institute of Oklahoma per remand instructions; and the reports from the April 2015 VA examination are in accord with the directives of this remand, the Board finds that there has been substantial compliance with the Board's February 2015 remand directives concerning the matters adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   

As previously indicated, in May 2014, the Veteran received an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2014 hearing, the undersigned noted the matters for consideration herein; namely, the severity of the service connected cervical and lumbar spine disabilities at issue.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  In light of questioning of the Veteran at this hearing, the Board determined that further evidentiary development was necessary, as requested in the Board's February 2015 remand.  As noted above, there has been substantial compliance with such remand directives; as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims adjudicated herein.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board may proceed to adjudicate the matters addressed below.  

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claims adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify with respect to issues adjudicated herein in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issues decided below, at least insofar as any errors committed were not harmful to the essential fairness of the decision with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated herein.   

II.  Analysis

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on each claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.   

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 
38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 30 percent is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that is not greater than 170 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran's service-connected cervical and lumbar spine disabilities at issue are currently evaluated pursuant to DC 5242 (DC 5242) provides a rating for degenerative arthritis of the spine.  As such, the service-connected spine disability at issue may be rated under the General Rating Formula for Diseases and Injuries of the Spine, to include on the basis of loss of motion, or the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.  

Summarizing the pertinent clinical history with the above legal criteria in mind, the aforementioned July 2011 VA examination resulted in an opinion linking the Veteran's cervical and lumbar spine disabilities at issue to his service connected PTSD, on the basis of sudden movements in bed due to nightmares from this condition causing injuries to the neck and back.  Complaints associated with his spine disabilities at that time included limitations in walking, falls, stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  Flare-ups of pain resulting in difficulty in bending were described.  

The physical examination of the lumbar and cervical spine in July 2011 revealed no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone, atrophy of the limbs, or ankylosis.  Range of motion testing of the cervical spine demonstrated 40 degrees of flexion, extension, and right and left lateral flexion, and 60 degrees of right and left rotation.  Motion in the lumbar spine was to 60 degrees of flexion and 20 degrees of extension, right and left lateral flexion, and right and left rotation.  There was pain at the extremes of motion but no loss of motion with repetitive motion.  The examiner stated that functioning of the cervical and lumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The neurological examination revealed sensory deficits and signs of IDS in the cervical and lumbar spine.  

Thereafter, a November 2011 private examination revealed findings in the cervical and lumbar pine to include spasms producing a guarded gait and abnormal spinal curvatures.   Range of motion testing of the cervical spine revealed 20 degrees of flexion, 10 degrees of extension, right rotation to 25 degrees, and left rotation to 20 degrees.  X-rays were said to have revealed unfavorable ankylosis of C4 and C5.  Motion in the lumbar spine was to 30 degrees of flexion; 20 degrees of bending to the right; 15 degrees of bending to left; and extension to 0 degrees.  Pain was elicited at the extremes of all motion.  Sensory deficits were again described. 

At a November 2012 VA examination, the Veteran described flare-ups of cervical and lumbar spine pain that required him to rest, and it was indicated that range of motion testing of the cervical and lumbar spine could not performed due to ankylosis.  Functional impairment resulting from the cervical spine disability was said to include weakened movement and pain on movement, and the functional impairment resulting from the lumbar spine disability was said to be pain on movement.  Sensory deficits and radiculopathy were described.  IDS was also described in the cervical, but not the lumbar, spine, but the Veteran was said to not have had any incapacitating episodes of IDS requiring bed rest and treatment by a physician in the prior 12 months.  He was also said to not have guarding or muscle spasms of the cervical spine resulting in an abnormal spinal contour or gait.  The examiner stated that the impact of the cervical spine disability on the ability to work was that it would make it difficult for the Veteran to bend and that the impact of the lumbar spine disability on the ability to work was that it would make it difficult for the Veteran to bend and lift.  

Additional pertinent evidence includes reports from VA magnetic resonance imaging (MRI) of the cervical spine on October 7, 2014, demonstrating an interbody fusion at C4-C5 and multilevel degenerative changes involving the remaining cervical spine with multilevel central canal and neuroforaminal outlet narrowing. 

At the April 2015 VA examination, the Veteran reported neck pain and stiffness with loss of motion, numbness, and tingling in the upper extremities with weakness of grip.  He reported no flare-ups of cervical spine pain that impacted functioning.  Motion in the cervical spine was to 10 degrees of forward flexion, 5 degrees of extension, 10 degrees of left and right lateral flexion, and 10 degrees of right and left lateral rotation.  Objective evidence of pain was demonstrated at the extremes of lateral flexion and rotation.  Repetitive motion testing showed no additional loss of motion.  Functional impairment resulting from the cervical spine disability was said to include less movement than normal, weakened movement, excess fatigability,  incoordination, and pain on movement.  Cervical spine tenderness was described and the Veteran was said to have cervical guarding and muscle spasms that resulted in an abnormal gait and abnormal spinal contour.  Decreased sensation and radiculopathy were shown but the Veteran was not said to have any other neurological abnormalities, such as bowl or bladder problems, due to his cervical spine disability.  He was said to have had at least 4 but less than 6 weeks of incapacitating episodes of IDS requiring bed rest and treatment by a physician in the prior 12 months.  The examiner stated that the Veteran's cervical spine disability affected his ability to work, and that pain, weakness, fatigability, and incoordination could significantly limit functional ability during flare-ups or repetitive use.  The cervical spine disability was also said to prevent the Veteran from being able to stand, climb, kneel, or squat.  The examiner concluded by noting that the Veteran experienced a great deal of difficulty in completing range of motion testing and that such was accompanied by significant pain.  

With respect to the lumbar spine, the Veteran reported at the July 2015 VA examination that this condition had worsened and was accompanied by pain, limited range of motion, and diminished activity tolerance.  He denied any flare-ups of pain in the lumbar spine.  Motion in the lumbar spine was to forward flexion of 55 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 30 degrees.  Repetitive motion testing showed a 5 degree difference in functional loss with forward flexion, extension, and right and lateral flexion.  Significant tenderness was noted upon palpation to the lumbar spine, with guarding and/or muscle spasms that resulted in abnormal spinal contour; namely, scoliosis.  The functional impairment caused by the lumbar spine disability was said to be less movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing and/or weight bearing.  Sensory deficits and radiculopathy associated with the lumbar spine disability were described as were at least 4 but less than 6 weeks of incapacitating episodes of IDS requiring bed rest and treatment by a physician in the prior 12 months.  The lumbar spine disability was said to affect the Vetean's ability to work, and the examiner remarked that pain, weakness, and fatigability, could significantly limit functional ability during flare-ups or repetitive use.  The lumbar spine disability was said to render the Veteran unable to bend or squat; to only allow him to lift light loads; and to only allow him to walk short distances.  

VA outpatient treatment reports, currently of record dated through March 2015, reflect continuing treatment for cervical and lumbar spine pain.  However, these reports do not reflect clinical findings that that differ in any significant degree-as relevant to rating criteria-from those demonstrated at the examinations discussed above.  Also of record, and accompanied by a waiver of AOJ review of such reports, are reports from a cervical discectomy, decompression, and fusion at C5-C6 conducted at a private medical facility in June 2015 and reports from private follow up treatment through September 2015.  

Turning first to the compensation assigned for the service connected cervical spine disability, as indicated, a July 2015 rating decision increased the rating for this disability to 30 percent effective from the October 7, 2014, VA MRI discussed above.  As such, the first matter for consideration is whether a rating in excess of 10 percent for this disability may be assigned prior to October 7, 2014.  AB v. Brown, supra.  A 20 percent rating would be warranted if the combined range of motion of the cervical spine was not greater than 170 degrees; such disability was manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;    there were incapacitating episodes of IDS having a total duration of at least two weeks during a 12 months period; or on the basis of associated neurological impairment.

Given the fact that the November 2011 examination report (dated November 16, 2011) demonstrated cervical spine muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour and the fact the combined range of cervical flexion, "bending," and extension at this examination was to 75 degrees, thus making it likely that if full range of motion testing was recorded, the combined range of cervical spine motion would have been less than 170 degrees, the Board finds that the criteria for a 20 percent rating for cervical spine IDS are met from November 16, 2011, but not earlier.  

Turing to whether a rating in excess of 20 percent for cervical spine IDS may be assigned for the period from November 16, 2011, to October 6, 2014, such a rating would be warranted if flexion of the cervical spine was to 15 degrees; there was favorable ankylosis of the entire cervical spine; there were incapacitating episodes of IDS having a total duration of at least 4 weeks during a 12 month period; or on the basis of associated neurological impairment.  4.71a, DC 5242.  As the November 2011 examination showed cervical flexion to 20 degrees, and there otherwise being no clinical evidence prior to October 7, 2014, demonstrating forward flexion of the cervical spine to 30 degrees of less, a rating in excess of 20   percent for the service connected cervical spine disability cannot be assigned prior to October 7, 2014 on the basis of limitation of motion. 

As for ankylosis, while noting the "ankylosis" said to have prevented range of motion testing at the November 2012 VA examination, the clinical evidence, to include for the period in question, has not otherwise demonstrated the ability of the Veteran to perform range of motion testing, and the record is not reflective of favorable ankylosis of the entire cervical spine prior to October 7, 2014 so as to warrant a 30 percent rating on this basis.  With respect to IDS, while the reports from the November 2012 VA examination noted the presence of IDS, these reports indicated that such did not result in any incapacitating episodes in the prior 12 months.  Finally with respect to associated neurologic impairment, service connection has been granted for several neurologic manifestations associated with both service connected spine disabilities at issue, to include right and left upper extremity radiculopathy associated with IDS of the cervical spine and right and left lower extremity radiculopathy, impairment of sphincter control, and erectile dysfunction associated with IDS of the lumbar spine.  The propriety of the ratings assigned for these associated service connected neurologic residuals are not at issue in this decision, and the record does not reflect the presence of any neurologic impairment associated with either spine disability for which service connection has not been granted.  As such, a schedular rating in excess of 20 percent for IDS of the cervical spine prior to October 7, 2014 cannot be assigned.  38 C.F.R. §§ 3.400, 4.71a, DC 5240. 

As for whether a rating for IDS of the cervical spine in excess of 30 percent may be granted for the period beginning October 7, 2014, the Board finds a 40 percent rating may be assigned for such disability effective from April 21, 2015, but no earlier, based on evidence of incapacitating episodes of IDS requiring bed rest and treatment by a physician of at least 4 weeks in the prior 12 months.  38 C.F.R. §§ 3.400, 4.71a, DC 5240.  The Board make this determination because the reports from the April 2015 VA examination referenced above-which was conducted on April 21, 2015-but no earlier clinical record, indicated that the cervical spine disability resulted in incapacitating episodes of IDS requiring bed rest and treatment by a physician of at least 4 weeks in the prior 12 months.  Because a rating in excess of 40 percent on the basis of incapacitating episodes of IDS would require that such episodes of a six week duration in a 12 month period, and there is no clinical evidence that such is the case, a rating in excess of 40 percent for IDS of the cervical spine cannot be assigned on the basis of incapacitating episodes of IDS.  The only other basis for a rating in excess of 40 percent for the cervical spine disability at issue would be the presence of unfavorable ankylosis of the entire spine, which is not shown or claimed.  In short therefor, a schedular rating in excess of 40 percent for IDS of the cervical spine for the period for the period beginning April 21, 2015 cannot be assigned.  

Turning to the matter of whether a rating in excess of 20 percent for IDS of the lumbar spine may be assigned, such a rating would be assignable if there was evidence of limitation of motion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes of IDS having a total duration of at least four weeks during a 12 month period.  As with respect to the determination herein with respect to IDS of the cervical spine, the Board finds a 40 percent rating may be assigned for IDS of the lumbar spine effective from April 21, 2015, but no earlier, based on evidence of incapacitating episodes of IDS requiring bed rest and treatment by a physician of at least 4 weeks in the prior 12 months.  38 C.F.R. §§ 3.400, 4.71a, DC 5240.  Again, the Board reaches this conclusion because the reports from the April 2015 VA examination referenced above-which was conducted on April 21, 2015-but no earlier clinical record, indicated that the lumbar spine disability resulted in incapacitating episodes of IDS requiring bed rest and treatment by a physician of at least 4 weeks in the prior 12 months.  As a rating in excess of 40 percent on the basis of incapacitating episodes of IDS would require would require such episodes having a duration of at least six weeks duration a 12 month period, and there is no clinical evidence that such is the case, a rating in excess of 40 percent for IDS of the lumbar spine cannot be assigned on the basis of incapacitating episodes of IDS.  The only other basis for a rating in excess of 40 percent for the lumbar disability at issue would be the presence of unfavorable ankylosis of the entire thoracolumbar spine, which is not shown or claimed.  In short therefore, a schedular rating in excess of 40 percent for IDS of the lumbar spine for the period for the period beginning April 21, 2015 cannot be assigned.  

The Board further finds that additional staged schedular ratings for the service connected manifestations addressed above are not warranted as his symptomatology has otherwise remained stable throughout the appeal.

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, the reports from the examinations discussed above document consideration of these principles, to include repetitive motion.  There is no indication that further increased compensation would be warranted under these principles.  

In making its determinations above, the Board has considered carefully the Veteran's contentions with respect to the nature of the service-connected manifestations at issue, to include in sworn testimony to the undersigned at the May 2014hearing, and notes that his lay testimony is competent to describe certain symptoms associated with these manifestations.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned and granted herein.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue.   

The Board also has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which each such disability is rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria.   Moreover, the service-connected cervical and lumbar spine disabilities require application of the holding in Deluca and Mitchell which require, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected manifestations addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected manifestations addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, in addition to the disabilities addressed in the adjudication above, the Veteran is in receipt of service connection for multiple disabilities.  In Johnson v. McDonald, 762 F3.d 1362 (2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claims for increased ratings for IDS of the cervical and lumbar spine are the only increased rating claims to be adjudicated at this time, those are the only disabilities that must be considered in the extra-schedular analysis.

Furthermore, the Board notes that under Johnson, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board acknowledges the Court decision in Rice v Shinseki, 22 Vet App 447 (2009) holding that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

The Board note that for the entirety of the period for consideration, the Veteran has either been awarded TDIU [to which the Veteran was entitled from April 16, 1999, to November 7, 2002] prior to his service connected disabilities being rated a combined 100 percent, or he has been in receipt of a 100 percent schedular rating [beginning November 8, 2002], which would preclude TDIU.  See 38 C.F.R. §  4.16(a).  Accordingly, entitlement to TDIU would not appear to be in the preview of the Board's jurisdiction with respect to the increased rating claims adjudicated herein.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006); Holland v. Brown, 6 Vet. App. 443, 447 (1994). Nonetheless, as the record does not indicate that all, including sedentary employment, would be precluded solely by the service connected IDS of the cervical and lumbar spine disabilities, the issue of entitlement to a TDIU is not raised in this appeal.

In sum, while the criteria for a 20 percent rating for IDS of the cervical spine are met from November 16, 2011, and the criteria for a rating of 40 percent for this disability are met from April 21, 2015, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for IDS of the cervical spine prior to November 16, 2011, a rating in excess of 20 percent for this disability prior to October 7, 2014, a rating in excess of 30 percent for this disability prior to April 21, 2015, and a rating in excess of 40 percent for this disability for the period beginning 

April 21, 2015.  As such, the benefit of the doubt doctrine is not applicable with respect to these matters, and entitlement to ratings in excess of 10 percent for IDS of the cervical spine prior to November 16, 2011, in excess of 20 percent for this disability prior to October 7, 2014, in excess of 30 percent for this disability prior to April 21, 2015, and in excess of 40 percent for this disability for the period beginning April 21, 2015 must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.    

In addition, while the criteria for a 40 percent rating for IDS of the lumbar spine are met from April 21, 2015, the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for this disability prior to April 21, 2015, or in excess of 40 percent from that date.  As such, the benefit of the doubt doctrine is not applicable with respect to these matters, and entitlement to ratings in excess of 20 percent for IDS of the lumbar spine prior to April 21, 2015, and in excess of 40 percent from that dated must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.    

ORDER

A 20 percent rating for IDS of the cervical spine is granted effective from November 16, 2011, subject to regulations governing the payment of monetary awards. 

A 40 percent rating for IDS of the cervical spine is granted effective from April 21, 2015, subject to regulations governing the payment of monetary awards. 

A rating in excess of 10 percent for IDS of the cervical spine prior to November 16, 2011; in excess of 20 percent for this disability prior to October 7, 2014; in excess of 30 percent for this disability prior to April 21, 2015, and in excess of 40 percent for this disability for the period beginning April 21, 2015, is denied.  


A 40 percent rating for IDS of the lumbar spine is granted effective from April 21, 2015, subject to regulations governing the payment of monetary awards. 

A rating in excess of 20 percent for IDS of the lumbar spine prior to April 21, 2015, and in excess of 40 percent for the period beginning April 21, 2015, is denied.   




___________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


